DETAILED ACTION
Allowable Subject Matter
Claims 22-27, 31-33, 37, 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. Cheung et al. is considered the closest prior art which discloses a vaporizer comprising a graphical display which is configured to display the status of the vaporizer in the absence of power (via an e-ink display). Regarding claims 31 and 32, it is not known from the prior art to utilize a low power display to display the level of liquid drug in the reservoir of the vaporizer in the absence of power. The claims require a controller programmed to output such information and this output is not known or explicitly taught from the prior art. Regarding claim 37, it is not known from the prior art to utilize communication between a vaporizer and anesthesia delivery machine to provide data wherein a controller is programmed to utilize the data from the anesthesia delivery machine as an output to a low power display upon the system receiving power. The explicit programming of the output features onto low power graphical displays of medical vaporizers is not known from the prior art and for at least these reasons the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN L ZAMORY/Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783